952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Dennis MOORE, Petitioner-Appellant,v.Sherrill ALLEN, Superintendent, Craggy Unit, North CarolinaDepartment of Corrections;  Attorney General ofNorth Carolina, Respondents-Appellees.
No. 91-7653.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 30, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.  (CA-91-32-SH-C), Woodrow Wilson Jones, Senior District Judge.
William Dennis Moore, appellant pro se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, for appellees.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
William Dennis Moore seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, although we grant leave to proceed in forma pauperis, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Moose v. Allen, No. CA-91-32-SH-C (W.D.N.C. July 3, 1991).   We deny Petitioner's Motion for Appointment of Counsel and Motion for Order granting Petitioner Access to a Law Library on appeal.   We grant Petitioner's Motion to Amend Informal Brief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.